EXHIBIT 10.20
 
 
EXECUTIVE ADVISOR AGREEMENT
 
This Executive Advisor Agreement ("Agreement") is made and entered into
effective this 18th  day of November, 2008, by and between NTN Buzztime, Inc., a
Delaware corporation (the "Company"), and Terry Bateman, an individual
("Bateman"), on the following terms and conditions:
 
RECITALS
 
A.           The Company desires to retain Bateman to provide certain services,
and make his experience and expertise available, to the Company, all on the
terms specifically described herein.
 
B.           Bateman desires to perform such services, and make his experience
and expertise available to the Company, all on the terms specifically described
herein.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
 
1.           Engagement. The Company hereby engages Bateman to provide the
Services (as defined below) to the Company, and Bateman hereby accepts such
engagement, all on the terms and conditions specifically described herein.
 
2.           Term.
 
2.1           Initial Term.  The initial term of this Agreement shall commence
on November 18, 2008 (the "Effective Date") and, unless earlier terminated in
accordance with Section 7 or unless extended in accordance with Section 2.2,
shall expire on the 90-day anniversary of the Effective Date (the "Initial
Term").
 
2.2           Extensions.  The Company may, in its sole and absolute discretion,
extend the term of this Agreement for up to two additional periods of 45-days
each by providing written notice to Bateman, which notice shall state that the
Company has elected to extend the term of this Agreement.  If the Company elects
to extend the term of this Agreement, the first additional 45-day period (the
"First Extension Period") shall commence on the day immediately following the
end of the Initial Term and the second additional 45-day period (the "Second
Extension Period") shall commence on the day immediately following the end of
the First Extension Period. In order to extend the term of this Agreement for
the First Extension Period, the Company shall provide the written notice
required by this Section 2.2 to Bateman at any time before the end of the
Initial Term. In order to extend the term of this Agreement for the Second
Extension Period, the Company shall provide the written notice required by this
Section 2.2 to Bateman at any time before the end of the First Extension Period.
 
3.           Scope of Service.  In exchange for the compensation set forth in
Section 4, Bateman shall provide the services to the Company described in
Exhibit A attached hereto (the "Services").  In providing the Services, Bateman
will work with all levels of management and will report to the board of
directors of the Company or a committee thereof.  Bateman shall not, without the
prior written consent of the Company, subcontract, delegate or otherwise engage
or permit any third party to perform any portion of the Services.
 


 
 

--------------------------------------------------------------------------------

 


4.           Service Fee.  As full and complete compensation for Bateman's
provision of the Services, the Company shall pay Bateman a fee ("Service Fee")
in the amount of $20,000 per month in arrears (pro rated if necessary) payable
on or before the 15th of each month, with the first payment due on December 15,
2008 for services rendered from November 18, 2008 through November 30, 2008.  In
connection with performing the Services, Bateman is authorized to incur on
behalf and for the benefit of, and shall be reimbursed by, the Company for
reasonable business expenses, provided that such expenses are substantiated in
accordance with the Company's policies. Notwithstanding the foregoing, the
Company and Bateman recognize that the performance of the Services may require
Bateman to confer with the Company's legal advisors.  The Company shall be
responsible for the payment of any legal fees billed to the Company by its legal
advisors for time spent conferring with Bateman relating to the Services.
 
5.           No Other Benefits.  Bateman is an independent contractor of the
Company and as such is not entitled to any benefits, or to participate in any
insurance plan or other fringe benefit program, that the Company may make
available or furnish to its employees.
 
6.           Relationship of the Parties.  Notwithstanding any provision hereof,
for all purposes of this Agreement, Bateman shall be and act as an independent
contractor and not as an employee, partner, joint venturer or agent of the
Company.  Bateman shall not have authority to act on behalf of or to represent
or bind the Company in any manner. Bateman is an independent contractor and is
engaged to render professional services only and any payments made by the
Company to Bateman are compensation solely for such services rendered.  Bateman
is solely responsible for all taxes, withholdings and other statutory or
contractual obligations of any sort. Bateman agrees to defend, indemnify and
hold the Company harmless from any and all claims, damages, liability,
attorneys' fees and expenses on account of (i) an alleged failure by Bateman to
satisfy any such obligations or any other obligation (under this Agreement or
otherwise) or (ii) any other action or inaction of Bateman.
 
7.           Termination. Either party may terminate this Agreement for any
reason upon at least 15-days prior written notice.  If the Company terminates
this Agreement, upon receipt of the Company's written notice of termination,
unless stated to the contrary in such notice, Bateman shall immediately cease
performing any of the Services.  If this Agreement is terminated pursuant to
this Section 7, the Company's sole liability to Bateman shall be payment of that
portion of the Service Fee earned through the date of termination set forth in
the notice of termination, less any payments previously made to Bateman.  If the
Company paid any Service Fee to Bateman in advance, Bateman agrees to return to
the Company any amount of the Service Fee to which Bateman it not entitled as a
result of the termination of this Agreement.
 
8.           Confidentiality and Proprietary Rights.  Bateman hereby
acknowledges that in performing the Services he will make use of, acquire and
add to confidential information of a special and unique nature and value
relating to the Company and its strategic plans and financial operations,
including, without limitation, all information, data, plans, strategies, ideas,
documents and all other business, professional or proprietary information of the
Company, whether related to the performance of the Services or not. Bateman
further recognizes and acknowledges that all such confidential information is
the exclusive property of the Company, is material and confidential, and is
critical to the successful conduct of the business of the Company.  Bateman
hereby covenants and agrees that he will use confidential information for the
benefit of the Company only and shall not at any time, directly or indirectly,
without the Company's prior written consent, divulge, reveal or communicate any
confidential information to any person, firm, corporation or entity whatsoever,
or use any confidential information for any reason other than the performance of
the Services and not for his own benefit or for the benefit of
others.  Confidential information does not include any information which has
become publicly and widely known and made generally available through no
wrongful act of Bateman or of others who were under confidentiality obligations
as to the information involved.  All reports, plans, documents and other
confidential information furnished to Bateman by the Company shall be returned
upon completion of the Services to be performed hereunder.
 


 
 

--------------------------------------------------------------------------------

 


9.           Injunctive Relief.  Bateman acknowledges that Bateman's breach of
the covenants contained in Section 8 would cause irreparable injury to the
Company and agrees that in the event of any such breach, the Company shall be
entitled to seek temporary, preliminary and permanent injunctive relief without
the necessity of proving actual damages or posting any bond or other security.
 
10.           Agreement to Arbitrate.  Any controversy arising out of or
relating to this Agreement, the enforcement or interpretation of this Agreement,
or because of an alleged breach, default or misrepresentation in connection with
any of the provisions of this Agreement, shall be submitted to arbitration in
San Diego County, California, before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc. or its successor ("JAMS"), or if JAMS
is no longer able to supply the arbitrator, such arbitrator shall be selected
from the American Arbitration Association; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. In no event shall the request for arbitration be
made after the date when institution of legal or equitable proceedings based on
such claims would be barred by the applicable statute of limitations.  The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures, subject to the following: the arbitrator shall
permit adequate discovery and is empowered to award all remedies otherwise
available in a court of competent jurisdiction (including injunctive relief as
contemplated by Section 9 or otherwise); and the arbitrator shall issue an award
in writing and state the essential findings and conclusions on which the award
is based.  Judgment on the award may be entered in any court having
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence of the first paragraph of this section.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be awarded its
reasonable attorneys' fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding to be
paid for by the non-prevailing party.
 
11.           Miscellaneous Provisions.  The following provisions shall apply to
this Agreement:
 
11.1           Survival.  Sections 8 ("Confidentiality and Proprietary Rights"),
9 ("Injunctive Relief"), 10 ("Agreement to Arbitrate"), and 11 ("Miscellaneous
Provisions") of this Agreement shall survive the termination of this Agreement.
 
11.2           Notices.  Any and all notices, demands or other communications
required or permitted to be provided under this Agreement shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice is delivered via email to the email address set
forth on the signature page hereto on or before 5:00 p.m. (San Diego time) on a
business day and a copy of said notice is sent via first-class mail, postage
prepaid, to the address set forth on the signature page hereto, (b) the next
business day after the date of transmission, if such notice is delivered via
email to the email address set forth on the signature page hereto on a day that
is not a business day or later than 5:00 p.m. (San Diego time) on any business
day and a copy of said notice is sent via first-class mail, postage prepaid, to
the address set forth on the signature page hereto, (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service to the address set forth on the signature page hereto, (d) the
third business day following the post mark on the envelope containing the
notice, if deposited it in the United States mails, registered or certified,
postage prepaid and return receipt requested, and mailed to the address set
forth on the signature page hereto, or (e) upon actual receipt by the party to
whom such notice is required to be given.  Any address may be changed by giving
10 days advance written notice of such change to the other parties.
 


 
 

--------------------------------------------------------------------------------

 


11.3           Further Acts.  Each party agrees to perform any further acts and
to execute and deliver any further documents reasonably necessary or proper to
carry out the intent of this Agreement.
 
11.4           Time.  Time is of the essence with respect to all provisions of
this Agreement.
 
11.5           Entire Agreement.  This Agreement, including its exhibits,
constitutes the entire agreement between the Company and Bateman concerning the
subject matter hereof and supersedes any prior agreements between the parties
concerning said subject matter.  This Agreement may not be modified or amended
except by writing signed by both parties.  The exhibits referred to in this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if they were set forth verbatim in this Agreement.
 
11.6           Assignment.  The respective rights and obligations of Bateman
shall not be assignable. Subject to such restriction on assignment, this
Agreement shall be binding upon and inure to the benefit of each party and its
successors and assigns.
 
11.7           Choice of Law.  This Agreement shall be deemed to be a contract
under the laws of the State of California and for all purposes shall be
construed and enforced in accordance with the internal laws of said state
without regard to the principals of conflicts of law.
 
11.8           Severability.  If any provision of this Agreement is determined
to be invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement.
 
11.9           Counterparts; Facsimile.  This Agreement may be executed in one
or more counterparts, all of which taken together shall be deemed one
original.  Facsimile and electronic (i.e., PDF) signatures shall be as effective
as original signatures.
 
11.10         No Waiver.  No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.
 
(Signature Page Follows)




 
 

--------------------------------------------------------------------------------

 


IN WITNESS THEREOF, the parties hereto have each executed or cased to be
executed this Agreement as of the date first written above.
 
Bateman:
Company:
 
 
 
/s/ Terry Bateman                                                
NTN Buzztime, Inc., a Delaware corporation
 
/s/ Jeff
Berg                                                                    
Terry Bateman
By: Jeff Berg
 
Its: Chairman of the Board of Directors
 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
NTN BUZZTIME, INC.
 
Services
 


 
[Not Included]
 
 

